Title: From George Washington to John Jay, 31 December 1778
From: Washington, George
To: Jay, John


  
    Sir,
    Philadelphia Decr 31st 1778
  
I had the honor of addressing Congress some time since on the subject of General Du Portail and the Gentlemen with him—He informs me that his affair has not yet been decided and is extremely anxious that it should be in some way or other—He assigns many powerfull reasons to show that it is very interesting to him, if he is not to continue in our service, to return to france as speedily as possible.
He also informs me, that he has reason to think, in the consideration of his affair—the retaining him in service and the adopting the plan proposed in his memoir are united—and the decision of the one suspended on that of the other; and has therefore requested me to represent to Congress that he should be happy they could be considered seperately; and if his services abstractedly from the project proposed by him are deemed necessary, it will be agreeable to him to remain in the Country.
  I have already taken the liberty to offer my sentiments on the propriety of engaging these Gentlemen to continue in the service—It really appears to me that they will be essentially necessary to our future  
    
    
    
    operations whether defensive or offensive; and it cannot therefore but give me pleasure, if it shall be consistent with the views of Congress to retain them and to give every encouragement which they may reasonably expect. I have the honor to be With the greatest esteem and respect Your Excellencys Most Obet Servant

  Go: Washington

